Citation Nr: 1822345	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-16 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a higher initial disability rating for prostate cancer and residuals, in excess of 0 percent (non-compensable) from September 1, 2011, to September 21, 2011, in excess of 20 percent from September 22, 2011, to May 22, 2012, and in excess of 40 percent from May 23, 2012.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which assigned a 100 percent disability rating for the period from October 8, 2010, to August 31, 2011, and a non-compensable rating From September 1, 2011, for prostate cancer. 

In a September 2012 rating decision, the RO granted a 20 percent disability rating for urinary frequency as a residual of prostate cancer status post radiation therapy for the period from September 22, 2011, until May 22, 2012, and a 40 percent disability rating thereafter. 

In April 2015 and May 2017, the Board remanded the issues on appeal for further development, to include issuance of an SSOC.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1. Beginning September 1, 2011, the residuals of prostate cancer have been manifested by urinary frequency that more closely resembles a 40 percent rating. 

2. For the entire period on appeal, the Veteran did not require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 

3. The Veteran is unable to secure and maintain gainful employment due to his service-connected disabilities.

CONCLUSIONS OF LAW

1. The criteria for a rating of 40 percent for residuals of prostate cancer have been met for the period starting from September 1, 2011. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.115 Diagnostic Code 7528 (2017).

2. The criteria for a rating of 60 percent for residuals of prostate cancer have not been met for the entire period on appeal. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.115 Diagnostic Code 7528 (2017).

3. The criteria for TDIU have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Residuals of Prostate Cancer

The Veteran filed a claim for service connection for residuals of prostate cancer, which was granted in a September 2011 rating decision and assigned a 100 percent rating effective October 8, 2010, and a non-compensable rating effective September 1, 2011. 

In a September 2012 rating decision, he was granted an increased rating of 20 percent effective September 22, 2011. In addition, he was granted an increased rating of 40 percent effective May 23, 2012. He continues to disagree with the ratings assigned since September 2011 and asserts that he is entitled to a higher rating.

The Veteran's residuals of prostate cancer are rated under Diagnostic Code 7528. 
This diagnostic code provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. 

As such, in August 2011, six months following the cessation of radiation, the Veteran was afforded a VA examination. Fortunately, the evidence does not show any indication of reoccurrence of the cancer. 

In such a situation, the regulations direct that the condition should be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 7528.

A review of the record on appeal reveals no complaints, diagnoses, or treatment for renal dysfunction. Therefore, the Board will not rate his service connected prostate cancer as renal dysfunction under 38 C.F.R. § 4.115a. See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence.).

Further, the criteria for urinary tract infections are not applicable in this case because the Veteran has not had such symptomatology. Id.  See generally, 38 C.F.R. § 4.115a.

Under voiding dysfunction, a 20 percent rating is assigned when absorbent materials must be changed fewer than two times per day. A 40 percent rating is assigned when absorbent materials must be changed two to four times per day. A 60 percent rating is assigned when either an appliance is required or when absorbent materials must be changed more than four times per day. 38 C.F.R. § 4.115a.

Under urinary frequency, a 20 percent rating is assigned for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night. A 40 percent rating is assigned for a daytime voiding interval less than one hour, or; awakening to void five or more times per night. Id.

Under obstructed voiding, a 10 percent rating is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc; uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; and stricture disease requiring periodic dilation every two to three months. A 30 percent rating is assigned for urinary retention requiring intermittent or continuous catheterization. Id.

For the Period from September 1, 2011 to May 22, 2012   

As noted above, the Veteran seeks a compensable disability rating from September 1, 2011 to September 21, 2011, and a rating in excess of 20 percent for the period from September 22, 2011, to May 22, 2012. 

 Resolving doubt in the Veteran's favor, the Board finds that the evidence supports a 40 percent evaluation for the Veteran's urinary frequency, residuals of prostate cancer, effective from September 1, 2011. 38 C.F.R. § 4.3.

The Veteran was afforded a VA examination in August 2011, for which the examiner reviewed the Veteran's claims file and medical records. No urinary symptoms, leakage, obstructed voiding, renal dysfunction, or any other types of residual (other than erectile dysfunction) were found. The Board notes that service connection is already in effect for erectile dysfunction.

In his September 2011, Notice of Disagreement (NOD), the Veteran described experiencing voiding frequency and reported, as examples, that he had to leave a meeting to void four times during a two hour church function and that he has to get up two to four times a night to void. 

Private treatment records from Dr. E.R. dated February 2012, revealed that the Veteran's prostate cancer, status post radiotherapy, was doing well. The Veteran reported relatively good voiding stream and denied intermittency. The Veteran reported nocturia up to four to five times a night and some daytime frequency as well.

VA treatment note dated February 2012 revealed that the Veteran reported nocturia and that the Veteran was not sleeping well due to urinary frequency. 

In a lay statement dated April 2012, the Veteran's spouse expressed that the Veteran has frequent voiding and noted that he gets up at least four times a night and will void four to five times within an hour before leaving the house. 

The Veteran is certainly competent to report his daytime and nighttime voiding intervals, and the Board finds no reason to doubt his credibility in this regard. See Layno v. Brown, 6 Vet. App. 465 (1994). Based on the evidence of record, the Board resolves any reasonable doubt in favor of the Veteran and finds that a disability rating of 40 percent for urinary frequency is warranted for the entire period on appeal. See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Rating in Excess of 40 percent for the Entire Period on Appeal 

After review of the evidence, the Board finds that a 60 percent rating is not warranted for any period on appeal. As noted above, a 60 percent rating contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

The Veteran was afforded a VA examination in May 2012. The examiner noted that the Veteran has voiding dysfunction.  The examiner noted that the Veteran's voiding dysfunction does not require the use of an appliance. 

The Veteran was afforded a VA examination in July 2015. The examiner noted that the Veteran has voiding dysfunction that causes urine leakage. The examiner noted that the Veteran requires absorbent material which must be changed less than two times per day. The examiner noted that the Veteran's voiding dysfunction does not require the use of an appliance. The Veteran has daytime voiding interval between two and three hours and nighttime awakening to void three to four times. The Veteran does not have a history of recurrent symptomatic urinary tract or kidney infection. 

The Veteran was afforded a VA examination in April 2017. The examiner noted that the Veteran has voiding dysfunction but the voiding dysfunction does not cause urine leakage nor does it require the use of an appliance. The Veteran's voiding dysfunction causes daytime voiding interval between two and three hours and nighttime awakening to void three to four times. 

The Veteran's voiding dysfunction causes increased urinary frequency. His disability is manifested by daytime voiding intervals between one and two hours and nighttime awakening to voiding up to five times. The medical evidence does not indicate, nor has the Veteran claimed, that his voiding dysfunction causes signs or symptoms of obstructed voiding. The Veteran does not have a history of recurrent symptomatic urinary tract or kidney infection.  

To the extent that the Veteran contends that he should be entitled to a rating in excess of 40 percent for his prostate cancer residuals, the Board finds the objective medical evidence to be more probative than the Veteran's contentions given that the medical evidence, including private and VA treatment records and multiple VA examinations, reveal that at most, the Veteran was required to wear an absorbent material that must be changed less than two times per day (a 20 percent rating). 

Higher disability ratings are available in cases involving renal dysfunction. See 38 C.F.R. § 4.115a. However, as noted above, there is no indication that his residuals of prostate cancer manifest any renal dysfunction symptoms. Thus, the applicability of a higher evaluation for renal dysfunction does not warrant further discussion.

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent for prostate cancer residuals. Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his increased rating claim in excess of 40 percent must be denied. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.


II. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Veteran must generally meet specific requirements before consideration of whether the evidence demonstrates unemployability. If the Veteran has only one such disability, then this disability shall be ratable at 60 percent or more; if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

In the present case, the Veteran meets the percentage requirements for a schedular award of a TDIU.

Absent the period of the Veteran's receipt of a 100 percent rating for his prostate cancer, from September 1, 2011, the Veteran's service-connected disabilities are rated as follows:  a 40 percent rating for urinary frequency, residuals of prostate cancer, effective from September 1, 2011,; a 30 percent rating for PTSD, effective November 2006; a 30 percent rating for coronary artery disease effective November 2009; a 20 percent rating for type II diabetes effective February 2017; a 20 percent rating for radiculopathy, left lower extremity effective April 2017; a 10 percent rating for radiculopathy, right lower extremity effective April 2017;a 10 percent rating for degenerative joint disease of the lumbosacral spine effective September 2007;a 10 percent rating for postoperative scars plantar warts of the right foot effective November 2006; a non-compensable rating for residual radiation proctitis effective February 2012; a non-compensable rating for erectile dysfunction effective February 2012; a non-compensable rating for diarrhea effective April 2017; a non-compensable rating for surgical scar, lumbar spine effective April 2017; and a non-compensable rating to malignant melanoma effective April 2017.

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment. The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

On his application for TDIU, the Veteran stated that he last worked in February 2007, when he retired from his job as a USPS letter carrier, where he had worked since 1970. On his application, the Veteran expressed that he is unable to obtain and maintain gainful employment due to his service connected back and prostate cancer residuals. 

The Veteran's VA Form 21-4192, which was completed by the United States Postal Service, notes that the Veteran retired after 30 plus years and that he was placed on sick leave for the last year of employment due to his back. 

The Veteran's May 2012 VA examination for prostate cancer shows that the Veteran's prostate cancer impacts his ability to work. The examiner expressed that the Veteran's urinary frequency is a hindrance to work. 

The Veteran's April 2017 VA thoracolumbar examination reveals that the Veteran's back condition impacts the Veteran's ability to work. 

The Veteran's May 2017 heart VA examination reveals that the Veteran's heart condition impacts his ability to work. The examiner stated that the Veteran is easily fatigued and has difficulty focusing for complex problem solving. 

The preponderance of the evidence establishes that the Veteran's service-connected disabilities preclude employment, regardless of the fact that the Veteran retired. 
Although he has significant education, his background consists of being a USPS letter carrier, the type of physical employment his service-connected back condition and voiding dysfunction prevent.  Additionally, his voiding dysfunction, as well as his service connected heart condition and PTSD, is a major impediment to gainful sedentary employment. 

Therefore the weight of the evidence indicates that the Veteran is unable to secure and maintain substantially gainful employment and TDIU may be granted. 


ORDER

A rating of 40 percent for the residuals of prostate cancer for the period from September 1, 2011, is granted. 

A rating of 60 percent for the residuals of prostate cancer for the entire period on appeal is denied.  

TDIU is granted.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


